United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.O., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CARL VINSON VETERANS MEDICAL
CENTER, Dublin, GA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 16-0268
Issued: April 20, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On November 23, 2015 appellant filed an application for review of a July 16, 2015
decision of the Office of Workers’ Compensation Programs (OWCP), claim number xxxxxx715,
which affirmed a January 5, 2015 decision denying his claim for a right shoulder and arm
injury.1 The appeal was docketed as number 16-0268.
In the July 16, 2015 decision, OWCP noted that appellant had another claim for a right
shoulder injury. It noted that he sustained an injury on October 25, 2011 when his mail cart was
struck by a truck, claim number xxxxxx544.2 OWCP noted reviewing claim number xxxxxx544
and medical evidence and opined that “[appellant] suffered a right shoulder injury in the
performance of his duties on October 25, 2011, when his electric cart was struck by a pickup
truck. Claim number xxxxxx544 was allowed for right rotator cuff tendinitis. Surgical repair
was affected on January 17, 2012, and appellant returned to full-time modified work on
May 1, 2012. Appellant resumed regular activities on July 1, 2012.” OWCP referenced a report
1

On October 28, 2014 appellant, a 62-year-old pipefitter filed an occupational disease claim asserting that he
reinjured his right shoulder on October 27, 2014 when he threw a 100-pound pump into a dumpster while in the
performance of duty.
2

The complete medical records and factual information pertaining to this claim is not in the record before the
Board.

from Dr. Richard Thomas dated October 29, 2014 who reported a history of a prior rotator cuff
repair in 2011 with a good result until October 27, 2014 when appellant was lifting at work and
felt a pop in his right shoulder. The Board is unable to view claim number xxxxxx544 on the
Integrated Federal Employees’ Compensation System (iFECS).
The Board has duly considered the matter and notes that the case is not in posture for a
decision. The claim before the Board, case file number xxxxxx715, pertains to a claim where
OWCP denied appellant’s claim for a reinjury of his right shoulder on October 27, 2014 as the
weight of the medical evidence failed to establish that his right shoulder injury was causally
related to the October 27, 2014 work activity. In the July 16, 2015 decision, OWCP noted
reviewing medical evidence and findings made in case file number xxxxxx544 which pertains to
an accepted right rotator cuff tendinitis and surgical repair. The evidence thus indicates that
claim file number xxxxxx544 has evidence germane to whether OWCP properly denied
appellant’s claim for compensation for the reinjury of his right shoulder in claim number
xxxxxx715. However, as noted, claim file number xxxxxx544 is not presently accessible by the
Board. Pursuant to its procedures, OWCP has determined that cases should be combined where
correct adjudication depends on cross-referencing between files.3 For a full and fair
adjudication, the Board must be able to review the contents of OWCP claim number xxxxxx544.
The case will be remanded to OWCP to ensure that all consolidated claims are readily
accessible. Following this and such other development as deemed necessary, OWCP shall issue
an appropriate merit decision on the matter to preserve appellant’s appeal rights.

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

IT IS HEREBY ORDERED THAT the July 16, 2015 decision be set aside and the
matter remanded to OWCP for further proceedings consistent with this order.
Issued: April 20, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

